Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
This corrected NOA is simply to amend the order of claims such that Claim 4 does not depend from Claim 16. All other aspects of the previous NOA are maintained. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 1, 2020 has been considered in full by the examiner. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Charles Humkey on March 17, 2022.

The application has been amended as follows: 

	Claim 1, Line 18, after “convex portion” insert -- such that the end portion of the cooling fin extends outward along opposing surfaces of the convex portion -- 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Regarding Claims 1, 16, and 18, modified Quick discloses a battery module comprising cooling fins disposed between adjacent battery cells on a convex portion of the module, but fails to disclose a configuration wherein an end portion of the fin has a shape conformal to the convex so as to extend outward along opposing surfaces of said convex portion (Claim 1), or a configuration wherein the cooling plate and the cooling fin are in direct contact (Claim 16) or wherein each cooling plate is in direct contact with two cooling fins (Claim 18). As such, modified Quick fails to disclose or render obvious the limitations of the instant claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETHANY L MARTIN whose telephone number is (571)270-7298.  The examiner can normally be reached Monday-Thursday 7 am to 5:30 pm. Examiner Martin’s fax number is (571) 270-8298. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke, can be reached at (303) 297-4684. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/BETHANY L MARTIN/               Primary Examiner, Art Unit 1721